Exhibit 10(B)

 

 

CARPENTER TECHNOLOGY CORPORATION

 

STOCK-BASED INCENTIVE COMPENSATION PLAN

FOR OFFICERS AND KEY EMPLOYEES

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

AGREEMENT, effective as of [DATE] (the “Award Date”) by and between CARPENTER
TECHNOLOGY CORPORATION (the “Company”) and [________________] (the
“Participant”). Capitalized terms that are not defined in this Agreement have
the same meaning as defined in the CARPENTER TECHNOLOGY CORPORATION STOCK-BASED
INCENTIVE COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES (the “Plan”), a copy
of which is attached. The terms, conditions and provisions of the Plan are  
applicable to this Award Agreement and are incorporated by reference.

 

1. Grant of Award. Participant has been granted an Award of Performance Stock
Units under the Plan comprised of an aggregate of the number of Performance
Stock Units set forth below (collectively, the “Units”).

 

2.  Performance Goal.  Performance Stock Units awarded hereunder shall become
Earned Units based on the attainment of the Performance Goals during the
Performance Period, both as  set forth on Schedule A, provided that the
Participant remains continuously employed by the Company or its Subsidiaries
throughout the Performance Period, except as otherwise provided in Section 5
hereof. Any Performance Stock Units that do not become Earned Units shall be
forfeited.

 

3. Duration of Restriction Period.  Earned Units are subject to forfeiture if
the Participant does not remain continuously employed by the Company or its
Subsidiaries throughout the Restriction Period, except as provided in Section 5
hereof.  The Restriction Period with respect to the Earned Units will commence
on the first day of the Performance Period and shall lapse [check applicable
box]:

 

c One Year Performance-Based/Graded Vesting.                 , 20____  for 50%
of the Earned Units and __________, 20____  for the remainder of the Earned
Units.

 

c Three-Year Performance-Based/Cliff Vesting. The last day of the three-year
Performance Period.

 

4. Conditions of Forfeiture. Subject to the provisions of Section 5 hereof, the
Units are subject to forfeiture by Participant at any time during the applicable
Restriction Period immediately upon termination of Participant’s employment with
the Company or its Subsidiaries.  Upon any such forfeiture, all rights of
Participant with respect to the forfeited Units shall terminate and Participant
shall have no further interest of any kind therein.

 

--------------------------------------------------------------------------------


 

5. Lapse of Restrictions on Death, Disability or Retirement.

 

(a) During the Performance Period.  Notwithstanding any provision hereof to the
contrary, in the event of termination of Participant’s employment prior to the
end of the Performance Period by reason of (i) death, (ii) Disability or
(iii) unless otherwise determined by the Committee, Retirement, the Units shall
not be forfeited and the Participant shall be vested in not less than a pro rata
portion of the Units that become Earned Units at the expiration of the
Performance Period, based on the number of days during the applicable
Restriction Period during which the Participant was employed.  Upon a
Participant’s Retirement all unvested Earned Units shall be forfeited; provided
however, that the Committee reserves the right to vest unvested Earned Units.

 

(b) Following the Performance Period.   Notwithstanding any provision hereof to
the contrary, in the event of termination of Participant’s employment after the
expiration of the Performance Period but prior to the end of the Restriction
Period by reason of (i) death, or (ii) Disability, the Earned Units will not be
forfeited and the Participant shall become vested with respect to the Earned
Units on the same date as such death or Disability.  Unless otherwise determined
by the Committee, in the event of a Participant’s Retirement after the
expiration of the Performance Period but prior to the end of the Restriction
Period, the Participant shall be vested in not less than a pro rata portion of
the Earned Units subject to such Restriction Period based on the number of days
during the applicable Restriction Period during which the Participant was
employed.  Upon a Participant’s Retirement all unvested Earned Units shall be
forfeited; provided however, that the Committee reserves the right to vest
unvested Earned Units.

 

6. Time and Form of Payment. Payment of vested Earned Units shall be made as
soon as practicable (but not later than 30 days) following the close of a
Restriction Period or, if earlier, within 30 days following the earlier of the
Participant’s death, Disability or Retirement that constitutes a “Separation
from Service” within the meaning of Code Section 409A; provided that if such
death, Disability or Retirement occurs during the Performance Period, payment of
the vested Earned Units shall be made within ninety (90) days following the end
of the Performance Period. Unless otherwise elected by a Participant in
accordance with the immediately following sentence, payment shall be in the form
of a number of shares of Common Stock equal to the number of Earned Units
subject hereto.  A Participant may elect, in the form and manner specified by
the Company and on or before the earlier of the last day of the fiscal year of
the Company in which this Award is granted to the Participant and the date which
is at least six (6) months prior to the expiration of the Performance Period, to
receive payment in the form of cash in an amount equal to the Fair Market Value
of a share of Common Stock as of the date of payment, multiplied by the number
of Earned Units subject hereto.  In the event that a Participant makes a timely
and valid election to receive payment in cash, that Participant may, on or
before the date which is at least six (6) months prior to the expiration of the
Performance Period, make an election to defer receipt of any cash payment with
respect to the Earned Units in accordance with the provisions of Section 6.4 of
the Plan.  Any such election will be made in the form and manner specified by
the Company and consistent with the Plan.

 

Notwithstanding anything herein to the contrary, if the Participant’s Award is
subject to the application of Code Section 409A and if the Participant is a
“Specified Employee” within the meaning of Code Section 409A and the Treasury
regulations and other guidance thereunder, the Participant may not receive
payment with respect to any Earned Units earlier than 6 months following the
Participant’s separation from service, except

 

--------------------------------------------------------------------------------


 

that in the event of the Participant’s earlier death, such Earned Units shall be
paid within 30 days after the Company receives notice of the Participant’s
death.

 

7. Voting Rights. The Participant will not have the right to vote with respect
to the Units prior to payment of Common Stock in satisfaction of the Earned
Units.

 

8. Dividend Equivalencies. Upon the payment of dividends on Common Stock prior
to payment of Common Stock in satisfaction of the Earned Units, the Company
will, within 30 days following the date the dividend was paid to the holders of
the Company’s Common Stock, pay to the Participant a dividend equivalent
provided that the Participant was employed by the Company on the date the
dividend was paid to holders of the Company’s Common Stock.

 

9. Change in Control. Upon the occurrence of a Change in Control, any remaining
conditions on forfeiture with respect to the Units shall immediately lapse and
the Performance Goals will be deemed satisfied at the target level of
performance pursuant to Section 8 of the Plan.

 

10. Tax Withholding. Participant authorizes the Company to deduct, to the extent
required by statute or regulation, from payments of any kind due to Participant
or anyone claiming through Participant, the aggregate amount of any federal,
state, local or other taxes required to be withheld in respect of any present or
future Award under the Plan.

 

11. Non-competition Covenant. This Section 11 shall be and become effective upon
the Participant’s termination of Company employment or otherwise at the
Committee’s (as defined in the Plan) discretion.

 

A. Participant’s Promises. Participant shall not for a period of eighteen (18)
months after termination of Company employment, either himself or together with
other persons, directly or indirectly, (i) own, manage, operate, join, control
or participate in the ownership, management, operation or control of or become
the employee, consultant or independent contractor of any business engaged in
the research, development, manufacture, sale, marketing or distribution of
stainless steel, titanium, specialty alloys, or metal fabricated parts or
components similar to or competitive with those manufactured by the Company as
of the date the Participant’s Company employment ends; (ii) offer services to
any business that is or has been at any time during a period of three (3) years
prior to the Participant’s termination of Company employment a customer, vendor
or contractor of the Company; or (iii) solicit any employee of the Company to
terminate his or her employment with the Company for purposes of hiring such
employee or hire any person who is an employee of the Company.

 

B. Remedies. Participant acknowledges and agrees that in the event that
Participant breaches any of the covenants in this Section 11, the Company will
suffer immediate and irreparable harm and injury for which the Company will have
no adequate remedy at law. Accordingly, in the event that Participant breaches
any of the covenants in Section 11, the Company shall be absolutely entitled to
obtain equitable relief, including without limitation temporary restraining
orders, preliminary injunctions, permanent injunctions, and specific
performance. The foregoing remedies and relief shall be cumulative and in
addition to any other remedies available to the Company. In addition to the
other remedies in this Section to which the Company may be entitled, the Company
shall receive attorneys’ fees and any other expenses incident to its maintenance
of any action to enforce its rights under this Agreement.

 

--------------------------------------------------------------------------------


 

12. Severability. The covenants in this Agreement are severable, and if any
covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified to the extent
necessary to cure such invalidity or unenforceability and all other covenants
and provisions shall remain valid and enforceable.

 

13. Notices to Participant. Any notices or deliveries to Participant hereunder
or under the Plan shall be directed to Participant at the address reflected for
Participant on the Company’s payroll records or at such other address as
Participant may designate in writing to the Company.

 

14. Binding Effect. Subject to the terms of the Plan, this Agreement shall be
binding upon and inure to the benefit of the Company and its assigns, and
Participant, his heirs and personal representatives.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date(s) set forth below.

 

 

CARPENTER TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

Date:

 

William A. Wulfsohn

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Award Units:

 

 

 

 

 

[UP TO [MAX NUMBER] AS DETERMINED PURSUANT TO SCHEDULE A]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PERFORMANCE GOALS AND PERFORMANCE PERIOD

 

 

 

 

 

 

 

 

Performance Period                                    Fiscal Year 20__

 

 

 

Performance Goals             The number of Performance Stock Units that become
Earned Units is determined based on the level of achievement during the
Performance Period based on the following metric(s):

 

 

 

Metric

 

Earned Units

 

 

Threshold



(25%)

Target



(50%)

Maximum



(100%)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------